 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ALAN PRENTISS,
                                                          Case No.: 2:18-cv-01628-MMD-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                     [Docket No. 44]
14   THOR MOTOR COACH, INC., et al.,
15          Defendant(s).
16         Plaintiff filed a notice of initial disclosures. Docket No. 44. Discovery-related documents
17 should not be filed unless ordered by the Court. See Local Rule 26-8; see also Fed. R. Civ. P.
18 5(d)(1). No such order has been entered in this case. Accordingly, the Court STRIKES the above
19 referenced document, and instructs the parties to refrain from filing discovery documents on the
20 docket in the future absent a Court order that they do so.
21         IT IS SO ORDERED.
22         Dated: December 19, 2018
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
